Form: Dismiss TRAP 42.3






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



MARK A. BRAGG,

                            Appellant,
v.

SHERRY A. BRAGG,

                            Appellee.

§

§

§

§

§

No. 08-06-00304-CV

Appeal from the

143rd District Court

of Reeves County, Texas

(TC# 06-06-18555-CVR)






MEMORANDUM  OPINION

            This is an attempted appeal from a final decree of divorce entered on October 6, 2006. 
On November 2, 2006, Appellant Mark A. Bragg timely filed a notice of appeal in this cause. 
However, Appellant failed to file an appellant’s brief or motion for extension of time.
            Pending before the Court on its own initiative is the dismissal of this appeal for want of
prosecution.  See Tex.R.App.P. 42.3(b).  This Court possesses the authority to dismiss an appeal
for want of prosecution when an appellant in a civil case fails to timely file its brief and gives no
reasonable explanation for such failure.  See Tex.R.App.P. 38.8(a)(1).  On January 11, 2007, this
Court’s clerk sent a letter to the parties indicating the Court’s intent to dismiss the case for want
of prosecution absent a response from any party within ten days to show grounds for continuing
the appeal.  As of the date of this opinion, no response has been received.  Accordingly, pursuant
to Tex.R.App.P. 42.3(b) and (c), we dismiss the appeal for want of prosecution.

February 15, 2007
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.